                                                                                                                                             Page I of I
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)


                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                        .JUDGMENT IN A CRIMINAL CASE
                                                                                     (For Offenses Committed On or After November I, 1987)
                                v.
                                                                                     Case Number: 3:19-CR-1316
                         Calisto Cortez-Leon
                                                                                     Sean McGuire .....----- - - - - - - - ,
                                                                                     Defendant's Attorney


REGISTRATION NO. 73337298
                                                                                                                            JUL 0 9 2019
THE DEFENDANT:                                                                    [
 1ZJ pleaded guilty to count(s) 1 of Superseding Informatio~-----------1,--___.,it.e-<c"-""·,__,-...+.. ··""r-~--"-'~:,""'.·.,..,~"-;-...,t"~.1r_,_..~
                                                                                                                             :'-;o...'


 D was found guilty to count(s)                                              soutF<f•'iH :::i;·~nRi(;I OF' CA!:~~:S~¢

        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                   Count Number(s)
8:1325                             IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                            1

  D The defendant has been found not guilty on count(s)
                                                                                ---------------------
 ~      Count(s)     j , \. , 1>1, \, , I'._\'<'·':) \,\ !· ,     n1c 1 ·h, , \    dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                D TIME SERVED                                            _c;~(_.~_.______ days

  IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the   defendant's possession at the time of arrest upon their deportation or removal.
  D     Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Tue~day, July 9, 2019
                                                                                  Date of I position of Sentence
                                                                                                                            /-.
                                                                                                                        /




                                                                                  "-·--+r----<,___,___-;t---',___-+-'~----------



                                                                                  H   ORAB~EROBERTN.BLOCK
                                                                                  UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                                     3:19-cr-1316
